UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-54928 MEDBOX, INC. (Exact name of registrant as specified in its charter) Nevada 45-3992444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8439 West Sunset Blvd., Suite 101, West Hollywood, CA (Address of principal executive offices) (zip code) (800) 762-1452 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of August 12, 2014, the registrant had 30,011,580 shares of common stock, par value $0.001 per share, outstanding. Table of Contents MEDBOX, INC. FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2014 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2014 (Unaudited) andDecember 31, 2013 1 Condensed Consolidated Statements of Operations for the Three and Six Months EndedJune 30, 2014 and 2013 (Unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity and Redeemable Preferred Stockfor the Six Months Ended June 30, 2014 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months EndedJune 30, 2014 and 2013 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 35 ITEM 4. Controls and Procedures 35 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 36 ITEM 1A.Risk Factors 36 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3.Defaults Upon Senior Securities 36 ITEM 4.Mine Safety Disclosures 36 ITEM 5.Other Information 37 ITEM 6.Exhibits 37 SIGNATURES 38 Table of Contents PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. MEDBOX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2014 December 31, 2013 (Unaudited) Assets Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $120,000 and $0, respectively Notes receivable - Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $35,409 and $21,123, respectively Investments, at cost - Intangible assets, net of accumulated amortization of $57,417 and $32,750 respectively Note receivable - Goodwill Deposits and other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ $ Notes payable - Related party notes payable Customer deposits Provision for customers refunds - Short term loan payable - Total current liabilities Stockholders' Equity Preferred stock, $0.001 par value: 10,000,000 authorized; 3,000,000 and 3,000,000 issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Common stock, $0.001 par value: 100,000,000 authorized, 30,011,580 and 29,525,750issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Common stock subscribed - ) Treasury stock ) - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 1 Table of Contents MEDBOX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For Three Months Ended For Six Months Ended June 30, June 30, Revenue $ Revenue from related party - - - Less: allowances and refunds ) - ) - Net revenue Cost of revenue Gross profit ) ) Selling, general and administrative expenses Selling and marketing Research and development General and administrative Total selling, general and administrative expenses Income (loss) from operations ) ) Other income (expense), net ) ) Unrealized gain/loss from marketable securities - - Income (loss) before provision for income taxes ) ) Provision for income taxes - - Net income (loss) $ ) $ $ ) $ Earnings per share attributable to common stockholders Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $
